IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DENNIS A. RENNINGER AND PATSY D.         : No. 281 WAL 2017
RENNINGER,                               :
                                         :
                  Petitioners            : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
A&R MACHINE SHOP AND CASS                :
HUDSON COMPANY,                          :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of January, 2018, the Petition for Allowance of Appeal

is DENIED.